


TRIQUINT SEMICONDUCTOR, INC.
2007 EMPLOYEE STOCK PURCHASE PLAN
The following constitute the provisions of the 2007 Employee Stock Purchase Plan
of TriQuint Semiconductor, Inc.
1.Purpose. The purpose of the Plan is to provide employees of the Company and
its Designated Companies with an opportunity to purchase Common Stock at a
discount. It is the intention of the Company to have the Plan qualify as an
“employee stock purchase plan” under Section 423 of the Code, although the
Company makes no undertaking or representation to maintain such qualification.
The provisions of the Plan, accordingly, will be construed so as to extend and
limit Plan participation in a uniform and nondiscriminatory basis consistent
with the requirements of Section 423 of the Code. In addition, the Plan
authorizes the purchase of Common Stock under a Non-423(b) Component, pursuant
to rules, procedures or sub-plans adopted by the Administrator and designed to
achieve tax, securities law or other objectives, provided, however, that U.S.
Eligible Employees will not be permitted to purchase Stock under the Non-423(b)
Component.
2.Definitions.
(a)“Affiliate” means any entity, other than a Subsidiary, in which the Company
has an equity or other ownership interest.
(b)“Administrator” means the Board or any Committee designated by the Board to
administer the Plan pursuant to Section 14.
(c)“Applicable Laws” means the requirements relating to the administration of
equity-based awards under U.S. state corporate laws, U.S. federal and state
securities laws, the Code, any stock exchange or quotation system on which the
Common Stock is listed or quoted and the applicable laws of any foreign country
or jurisdiction where awards are, or will be, granted under the Plan.
(d)“Board” means the Board of Directors of the Company.
(e)“Change in Control” means the occurrence of any of the following events:
(i)Any “person” (as such term is used in Sections 13(d) and 14(d) of the
Exchange Act) becomes the “beneficial owner” (as defined in Rule 13d-3 of the
Exchange Act), directly or indirectly, of securities of the Company representing
fifty percent (50%) or more of the total voting power represented by the
Company's then outstanding voting securities; or
(ii)The consummation of the sale or disposition by the Company of all or
substantially all of the Company's assets; or
(iii)The consummation of a merger or consolidation of the Company with any other
corporation, other than a merger or consolidation which would result in the
voting securities of the Company outstanding immediately prior thereto
continuing to represent (either by remaining outstanding or by being converted
into voting securities of the surviving entity or its parent) at least fifty
percent (50%) of the total voting power represented by the voting securities of
the Company or such surviving entity or its parent outstanding immediately after
such merger or consolidation; or
(iv)A change in the composition of the Board occurring within a two (2)-year
period, as a result of which less than a majority of the Directors are Incumbent
Directors. “Incumbent Directors” means Directors who either (A) are Directors as
of the effective date of the Plan, or (B) are elected, or nominated for
election, to the Board with the affirmative votes of at least a majority of the
Directors at the time of such election or nomination (but will not include an
individual whose election or nomination is in connection with an actual or
threatened proxy contest relating to the election of Directors to the Company).
(f)“Code” means the Internal Revenue Code of 1986, as amended. Any reference to
a section of the Code herein will be a reference to any successor or amended
section of the Code.
(g)“Code Section 423(b) Component” shall mean an employee stock purchase plan
which




--------------------------------------------------------------------------------




is designed to meet the requirements set forth in Section 423(b) of the Code.
The provisions of the Code Section 423(b) Component shall be construed,
administered and enforced in accordance with Section 423(b) of the Code.
(h)“Committee” means a committee of the Board appointed in accordance with
Section 14 hereof.
(i)“Common Stock” means the common stock of the Company.
(j)“Company” means TriQuint Semiconductor, Inc., a Delaware corporation.
(k)“Compensation” means an Employee's base straight time gross earnings,
commissions (to the extent such commissions are an integral, recurring part of
compensation), overtime and shift premium, but exclusive of payments for
incentive payments, bonuses and other compensation. The Administrator has the
exclusive discretion to determine what constitutes Compensation for purposes of
the Plan.
(l)“Designated Company” means any Affiliate or Subsidiary that has been
designated by the Administrator from time to time in its sole discretion as
eligible to participate in the Plan. For purposes of the Code Section 423(b)
Component, only the Company and its Subsidiaries may be Designated Companies,
provided, however, that at any given time, a Subsidiary that is a Designated
Company under the Code Section 423(b) Component shall not be a Designated
Company under the Non-423(b) Component.
(m)“Director” means a member of the Board.
(n)“Eligible Employee” means any individual who is a common law employee of an
Employer and is customarily employed for at least twenty (20) hours per week and
more than five (5) months in any calendar year by the Employer, provided,
however, that employees of a Designated Company in the Non-423(b) Component may
be Eligible Employees even if their customary employment is less than five (5)
months per calendar year and/or twenty (20) hours per week, to the extent
required by Applicable Laws. For purposes of the Plan, the employment
relationship will be treated as continuing intact while the individual is on
sick leave or other leave of absence that the Employer approves. Where the
period of leave exceeds ninety (90) days and the individual's right to
reemployment is not guaranteed either by statute or by contract, the employment
relationship will be deemed to have terminated on the ninety-first (91st) day of
such leave. To the extent permitted by Applicable Laws, the Administrator, in
its discretion, from time to time may, prior to an Offering Date for all options
to be granted on such Offering Date, determine that the definition of Eligible
Employee will or will not include an individual if he or she: (i) has not
completed at least two (2) years of service since his or her last hire date (or
such lesser period of time as may be determined by the Administrator in its
discretion), (ii) customarily works not more than twenty (20) hours per week (or
such lesser period of time as may be determined by the Administrator in its
discretion), (iii) customarily works not more than five (5) months per calendar
year (or such lesser period of time as may be determined by the Administrator in
its discretion), (iv) is an officer or other manager, or (v) is a highly
compensated employee under Section 414(q) of the Code, provided, however, that
for Eligible Employees participating in the Code Section 423(b) Component, such
determination must be made on a uniform and nondiscriminatory basis.
(o)“Employer” means any one or all of the Company and its Designated Companies.
(p)“Exchange Act” means the Securities Exchange Act of 1934, as amended,
including the rules and regulations promulgated thereunder.
(q)“Exercise Date” means the first Trading Day on or after June 1 and December 1
of each year. The first Exercise Date under the Plan will be the first Trading
Day on or after December 1, 2007. The Administrator, in its discretion, from
time to time may, prior to an Offering Date for all options to be granted on
such Offering Date, determine when the Exercise Dates will occur during an
Offering Period.
(r)“Fair Market Value” means, as of any date and unless the Administrator
determines otherwise, the value of Common Stock determined as follows:
(i)If the Common Stock is listed on any established stock exchange or a national
market system, including without limitation the Nasdaq Stock Market, LLC its
Fair Market Value will be the closing sales price for such stock (or the closing
bid, if no sales were reported) as quoted on such exchange or system on the date
of determination, as reported in The Wall Street Journal or such other source as
the




--------------------------------------------------------------------------------




Administrator deems reliable;
(ii)If the Common Stock is regularly quoted by a recognized securities dealer
but selling prices are not reported, its Fair Market Value will be the mean of
the closing bid and asked prices for the Common Stock on the date of
determination, as reported in The Wall Street Journal or such other source as
the Administrator deems reliable; or
(iii)In the absence of an established market for the Common Stock, the Fair
Market Value thereof will be determined in good faith by the Administrator.
(s)“Fiscal Year” means the fiscal year of the Company.
(t)“Non-423(b) Component” means the grant of an option under the Plan which is
not intended to meet the requirements set forth in Section 423(b) of the Code.
(u)“Offering Date” means the first Trading Day of each Offering Period.
(v)“Offering Periods” means the period of time the Administrator may determine
prior to an Offering Date, for options to be granted on such Offering Date,
during which an option granted under the Plan may be exercised, not to exceed
twenty-seven (27) months. Unless the Administrator provides otherwise, Offering
Periods will have a duration of approximately six (6) months (i) commencing on
the first Trading Day on or after June 1 of each year and terminating on the
first Trading Day on or following December 1, approximately six (6) months
later, and (ii) commencing on the first Trading Day on or after December 1 of
each year and terminating on the first Trading Day on or following June 1,
approximately six (6) months later; provided, however, that the first Offering
Period under the Plan will commence on the later of (i) the first Trading Day on
or after June 1, 2007, or (ii) the first Trading Day on or after the Company's
2007 Annual Meeting of Stockholders, and will end on the first Trading Day on or
after December 1, 2007. The duration and timing of Offering Periods may be
changed pursuant to Sections 4 and 20.
(w)“Parent” means a “parent corporation,” whether now or hereafter existing, as
defined in Section 424(e) of the Code.
(x)“Plan” means this TriQuint Semiconductor, Inc. 2007 Employee Stock Purchase
Plan, which includes a Code Section 423(b) Component and a Non-423(b) Component.
(y)“Purchase Period” means the period during an Offering Period which shares of
Common Stock may be purchased on a participant's behalf in accordance with the
terms of the Plan. Unless and until the Administrator provides otherwise, the
Purchase Period will have the same duration and coincide with the length of the
Offering Period.
(z)“Purchase Price” shall be determined by the Administrator (on a uniform and
nondiscriminatory basis) prior to an Offering Date for all options to be granted
on such Offering Date, subject to compliance with Section 423 of the Code (or
any successor rule or provision or any other applicable law, regulation or stock
exchange rule) or pursuant to Section 20. Unless and until the Administrator
provides otherwise, the Purchase Price will be equal to eighty-five percent
(85%) of the Fair Market Value of a share of Common Stock on the Offering Date
or the Exercise Date, whichever is lower.
(aa)“Subsidiary” means a “subsidiary corporation,” whether now or hereafter
existing, as defined in Section 424(f) of the Code.
(ab)“Trading Day” means a day on which the national stock exchange upon which
the Common Stock is listed is open for trading.
(ac)“U.S. Eligible Employee” means an Eligible Employee who (i) resides in the
United States, and (ii) is employed by the Company or by a Designated Company
located in the United States.


3.Eligibility.
(a)First Offering Period. Any individual who is an Eligible Employee immediately
prior to the first Offering Period under the Plan will be automatically enrolled
in the first Offering Period.
(b)Subsequent Offering Periods. Any individual who is an Eligible Employee on a
given Offering Date of any future Offering Period will be eligible to
participate in the Plan, subject to the




--------------------------------------------------------------------------------




requirements of Section 5.
(c)Limitations. Any provisions of the Plan to the contrary notwithstanding, no
Eligible Employee will be granted an option under the Plan (i) to the extent
that, immediately after the grant, such Eligible Employee (or any other person
whose stock would be attributed to such Eligible Employee pursuant to Section
424(d) of the Code) would own capital stock of the Company or any Parent or
Subsidiary of the Company and/or hold outstanding options to purchase such stock
possessing five percent (5%) or more of the total combined voting power or value
of all classes of the capital stock of the Company or of any Parent or
Subsidiary of the Company, or (ii) to the extent that his or her rights to
purchase stock under all employee stock purchase plans (as defined in Section
423 of the Code) of the Company or any Parent or Subsidiary of the Company
accrues at a rate which exceeds twenty-five thousand dollars ($25,000) worth of
stock (determined at the Fair Market Value of the stock at the time such option
is granted) for each calendar year in which such option is outstanding at any
time.
4.Offering Periods. The Plan will be implemented by consecutive Offering Periods
with a new Offering Period commencing on the first Trading Day on or after June
1 and December 1 each year, or on such other date as the Administrator will
determine; provided, however, that the first Offering Period under the Plan will
commence on the later of (i) the first Trading Day on or after June 1, 2007, or
(ii) the first Trading Day on or after the Company's 2007 Annual Meeting of
Stockholders, and will end on the first Trading Day on or after December 1,
2007. The Administrator will have the power to change the duration of Offering
Periods (including the commencement dates thereof) with respect to future
offerings without stockholder approval if such change is announced prior to the
scheduled beginning of the first Offering Period to be affected thereafter.
5.Participation.
(a)First Offering Period. An Eligible Employee who has become a participant in
the first Offering Period under the Plan pursuant to Section 3(a) will be
entitled to continue his or her participation in such Offering Period only if he
or she submits to the Company's payroll office (or its designee) a properly
completed subscription agreement authorizing contributions to the Plan in the
form provided by the Administrator for such purpose or following an electronic
or other enrollment procedure prescribed by the Administrator (i) no earlier
than the effective date of the filing of the Company's Registration Statement on
Form S-8 with respect to the shares of Common Stock issuable under the Plan (the
“Effective Date”) and (ii) no later than ten (10) business days from the
Effective Date or such other period of time as the Administrator may determine
(the “Enrollment Window”). A participant's failure to submit the subscription
agreement during the Enrollment Window pursuant to this Section 5(a) will result
in the automatic termination of his or her participation in the first Offering
Period under the Plan.
(b)Subsequent Offering Periods. An Eligible Employee who is eligible to
participate in the Plan pursuant to Section 3(b) may become a participant by (i)
submitting to the Company's payroll office (or its designee), on or before a
date prescribed by the Administrator prior to an applicable Offering Date, a
properly completed subscription agreement authorizing contributions to the Plan
in the form provided by the Administrator for such purpose, or (ii) following an
electronic or other enrollment procedure prescribed by the Administrator.
6.Payroll Deductions/Contributions.
(a)At the time a participant enrolls in the Plan pursuant to Section 5, he or
she will elect to have payroll deductions made on each pay day during the
Offering Period in an amount not exceeding fifteen percent (15%) of the
Compensation which he or she receives on each pay day during the Offering
Period; provided, however, that should a pay day occur on an Exercise Date, a
participant will have the payroll deductions made on such day applied to his or
her account under the subsequent Offering Period. To the extent required by
Applicable Laws, the Administrator, in its discretion, may decide that a
participant may contribute to the Plan by means other than payroll deductions,
provided that contributions other than payroll deductions will be permissible
only for Eligible Employees participating in the Non-423(b) Component. A
participant's subscription agreement will remain in effect for successive
Offering Periods




--------------------------------------------------------------------------------




unless terminated as provided in Section 10 hereof.
(b)Payroll deductions or other contributions authorized by a participant will
commence on the first pay day following the Offering Date and will end on the
last pay day prior to the Exercise Date of such Offering Period to which such
authorization is applicable, unless sooner terminated by the participant as
provided in Section 10 hereof; provided, however, that for the first Offering
Period under the Plan, payroll deductions or other contributions will commence
on the first pay day on or following the Enrollment Window.
(c)All payroll deductions or other contributions made for a participant will be
credited to his or her account under the Plan and will be withheld in whole
percentages only. A participant may not make any additional payments into such
account, unless required by local law.
(d)A participant may discontinue his or her participation in the Plan as
provided in Section 10, or may increase or decrease the rate of his or her
payroll deductions or other contributions during the Offering Period by (i)
properly completing and submitting to the Company's payroll office (or its
designee), on or before a date prescribed by the Administrator prior to an
applicable Exercise Date, a new subscription agreement authorizing the change in
payroll deduction or contribution rate in the form provided by the Administrator
for such purpose, or (ii) following an electronic or other procedure prescribed
by the Administrator. If a participant has not followed such procedures to
change the rate of payroll deductions or other contributions, the rate of his or
her payroll deductions or contributions will continue at the originally elected
rate throughout the Offering Period and future Offering Periods (unless
terminated as provided in Section 10). The Administrator may, in its sole
discretion, limit the nature and/or number of payroll deduction or contribution
rate changes that may be made by participants during any Offering Period. Any
change in payroll deduction or contribution rate made pursuant to this Section
6(d) will be effective as of the first full payroll period following five (5)
business days after the date on which the change is made by the participant
(unless the Administrator, in its sole discretion, elects to process a given
change in payroll deduction or contribution rate more quickly).
(e)Notwithstanding the foregoing, to the extent necessary to comply with
Section 423(b)(8) of the Code and Section 3(c), or if the Administrator
reasonably anticipates a participant has contributed a sufficient amount to
purchase a number of shares of Common Stock equal to or in excess of the
applicable limit for such Offering Period (as set forth in Section 7 or as
established by the Administrator), a participant's payroll deductions or other
contributions may be decreased to zero percent (0%) at any time during an
Offering Period. Subject to Section 423(b)(8) of the Code and Section 3(c)
hereof, or for participants who have had their contributions reduced due to the
applicable limits on the maximum number of shares that may be purchased in any
Offering Period, payroll deductions or other contributions will recommence at
the rate originally elected by the participant effective as of the beginning of
the first Offering Period which is scheduled to end in the following calendar
year, unless terminated by the participant as provided in Section 10.
(f)At the time the option is exercised, in whole or in part, at the time some or
all of the Common Stock issued under the Plan is disposed of, or at the time of
any other relevant taxable event, the participant must make adequate provision
for the Company's or Employer's federal, state, or any other tax liability
payable to any authority, national insurance, social security or other tax
withholding obligations, if any, which arise upon the relevant taxable event. At
any time, the Company or the Employer may, but will not be obligated to,
withhold from the participant's compensation the amount necessary for the
Company or the Employer to meet applicable withholding obligations, including
any withholding required to make available to the Company or the Employer any
tax deductions or benefits attributable to sale or early disposition of Common
Stock by the Eligible Employee.
7.Grant of Option. On the Offering Date of each Offering Period, each Eligible
Employee participating in such Offering Period will be granted an option to
purchase on each Exercise Date during such Offering Period (at the applicable
Purchase Price) up to a number of shares of Common Stock determined by dividing
such Eligible Employee's contributions accumulated prior to such Exercise Date
and retained in the Eligible Employee's account as of the Exercise Date by the
applicable Purchase Price; provided that in no event will an Eligible Employee
be permitted to purchase during each Offering Period more than twenty




--------------------------------------------------------------------------------




thousand (20,000) shares of the Common Stock (subject to any adjustment pursuant
to Section 19), and provided further that such purchase will be subject to the
limitations set forth in Sections 3(c) and 13. The Eligible Employee may accept
the grant of such option (i) with respect to the first Offering Period under the
Plan, by submitting a properly completed subscription agreement in accordance
with the requirements of Section 5(a) on or before the last day of the
Enrollment Window, and (ii) with respect to any future Offering Period under the
Plan, by electing to participate in the Plan in accordance with the requirements
of Section 5(b). The Administrator may, for future Offering Periods, increase or
decrease, in its absolute discretion, the maximum number of shares of Common
Stock that a participant may purchase during each Offering Period. Exercise of
the option will occur as provided in Section 8, unless the participant has
withdrawn pursuant to Section 10. The option will expire on the last day of the
Offering Period.
8.Exercise of Option.
(a)Unless a participant withdraws from the Plan as provided in Section 10, his
or her option for the purchase of shares of Common Stock will be exercised
automatically on the Exercise Date, and the maximum number of full shares
subject to the option will be purchased for such participant at the applicable
Purchase Price with the accumulated contributions in his or her account. No
fractional shares of Common Stock will be purchased; any contributions
accumulated in a participant's account which are not sufficient to purchase a
full share will be retained in the participant's account for the subsequent
Offering Period, subject to earlier withdrawal by the participant as provided in
Section 10. Any other funds left over in a participant's account after the
Exercise Date will be returned to the participant. During a participant's
lifetime, a participant's option to purchase shares hereunder is exercisable
only by him or her.
(b)Notwithstanding any contrary Plan provision, if the Administrator determines
that, on a given Exercise Date, the number of shares of Common Stock with
respect to which options are to be exercised may exceed (i) the number of shares
of Common Stock that were available for sale under the Plan on the Offering Date
of the applicable Offering Period, or (ii) the number of shares of Common Stock
available for sale under the Plan on such Exercise Date, the Administrator may
in its sole discretion provide that the Company will make a pro rata allocation
of the shares of Common Stock available for purchase on such Offering Date or
Exercise Date, as applicable, in as uniform a manner as will be practicable and
as it will determine in its sole discretion to be equitable among all
participants exercising options to purchase Common Stock on such Exercise Date,
and either (x) continue all Offering Periods then in effect or (y) terminate any
or all Offering Periods then in effect pursuant to Section 20. The Company may
make a pro rata allocation of the shares available on the Offering Date of any
applicable Offering Period pursuant to the preceding sentence, notwithstanding
any authorization of additional shares for issuance under the Plan by the
Company's stockholders subsequent to such Offering Date.
9.Delivery. As soon as administratively practicable after each Exercise Date on
which a purchase of shares of Common Stock occurs, the Company will arrange the
delivery to each participant, as appropriate, the shares purchased upon exercise
of his or her option in a form determined by the Administrator (in its sole
discretion) and pursuant to rules established by the Administrator. The Company
may permit or require that shares be deposited directly with a broker designated
by the Company or to a designated agent of the Company, and the Company may
utilize electronic or automated methods of share transfer. The Company may
require that shares be retained with such broker or agent for a designated
period of time and/or may establish other procedures to permit tracking of
disqualifying or other dispositions of such shares. No participant will have any
voting, dividend, or other stockholder rights with respect to shares of Common
Stock subject to any option granted under the Plan until such shares have been
purchased and delivered to the participant as provided in this Section 9.
10.Withdrawal.
(a)Pursuant to procedures established by the Administrator, a participant may
withdraw all but not less than all the contributions credited to his or her
account and not yet used to exercise his or her option under the Plan at any
time by (i) submitting to the Company's payroll office (or its designee) a
written notice of withdrawal in the form prescribed by the Administrator for
such purpose, or (ii) following an




--------------------------------------------------------------------------------




electronic or other withdrawal procedure prescribed by the Administrator. All of
the participant's contributions credited to his or her account will be paid to
such participant as promptly as practicable after the effective date of his or
her withdrawal and such participant's option for the Offering Period will be
automatically terminated, and no further payroll deductions or other
contributions for the purchase of shares will be made for such Offering Period.
If a participant withdraws from an Offering Period, payroll deductions or other
contributions will not resume at the beginning of the succeeding Offering Period
unless the participant re-enrolls in the Plan in accordance with the provisions
of Section 5.
(b)A participant's withdrawal from an Offering Period will not have any effect
upon his or her eligibility to participate in any similar plan which may
hereafter be adopted by the Company or in succeeding Offering Periods which
commence after the termination of the Offering Period from which the participant
withdraws.
11.Termination of Employment. Upon a participant's ceasing to be an Eligible
Employee, for any reason, he or she will be deemed to have elected to withdraw
from the Plan and the contributions credited to such participant's account
during the Offering Period but not yet used to purchase shares of Common Stock
under the Plan will be returned to such participant or, in the case of his or
her death, to the person or persons entitled thereto under Section 15, and such
participant's option will be automatically terminated.
12.Interest. No interest will accrue on the contributions of a participant in
the Plan, unless required by Applicable Laws.
13.Stock.
(a)Subject to adjustment upon changes in capitalization of the Company as
provided in Section 19 hereof, the maximum number of shares of Common Stock
which will be made available for sale under the Plan will be 12,353,896 shares.
Any or all of such shares of Common Stock may be granted under the Code Section
423(b) Component.
(b)Until the shares are issued (as evidenced by the appropriate entry on the
books of the Company or of a duly authorized transfer agent of the Company), a
participant will only have the rights of an unsecured creditor with respect to
such shares, and no right to vote or receive dividends or any other rights as a
stockholder will exist with respect to such shares.
(c)Shares of Common Stock to be delivered to a participant under the Plan will
be registered in the name of the participant or in the name of the participant
and his or her spouse.
14.Administration. The Plan will be administered by the Board or a Committee
appointed by the Board, which Committee will be constituted to comply with
Applicable Laws. The Administrator will have full and exclusive discretionary
authority to construe, interpret and apply the terms of the Plan, to determine
eligibility and to adjudicate all disputed claims filed under the Plan. Every
finding, decision and determination made by the Administrator will, to the full
extent permitted by law, be final and binding upon all parties. Notwithstanding
any provision to the contrary in this Plan, the Administrator may adopt rules,
procedures or sub-plans relating to the operation and administration of the Plan
to accommodate the specific requirements of Applicable Laws and procedures for
jurisdictions outside of the United States. Without limiting the generality of
the foregoing, the Administrator is specifically authorized to adopt rules,
procedures and sub-plans regarding eligibility to participate, the definition of
Compensation, handling of payroll deductions, making of contributions to the
Plan (including, without limitation, in forms other than payroll deductions),
establishment of bank or trust accounts to hold contributions, payment of
interest, conversion of local currency, obligations to pay payroll tax,
determination of beneficiary designation requirements, withholding procedures
and handling of stock certificates which vary with local requirements.
15.Designation of Beneficiary.
(a)Except as otherwise provided by the Administrator, a participant may
designate a beneficiary who is to receive any shares of Common Stock and cash,
if any, from the participant's account under the Plan in the event of such
participant's death subsequent to an Exercise Date on which the option is
exercised but prior to delivery to such participant of such shares and cash. In
addition, except as otherwise provided by the Administrator, a participant may
designate a beneficiary who is to receive any cash from the




--------------------------------------------------------------------------------




participant's account under the Plan in the event of such participant's death
prior to exercise of the option. If a participant is married and the designated
beneficiary is not the spouse, spousal consent will be required for such
designation to be effective.
(b)Such designation of beneficiary may be changed by the participant at any time
by notice in a form determined by the Administrator. In the event of the death
of a participant and in the absence of a beneficiary validly designated under
the Plan who is living at the time of such participant's death, the Company will
deliver such shares and/or cash to the executor or administrator of the estate
of the participant, or if no such executor or administrator has been appointed
(to the knowledge of the Company), the Company, in its discretion, may deliver
such shares and/or cash to the spouse or to any one or more dependents or
relatives of the participant, or if no spouse, dependent or relative is known to
the Company, then to such other person as the Company may designate.
(c)All beneficiary designations under this Section 15 will be made in such form
and manner as the Administrator may prescribe from time to time.
16.Transferability. Neither contributions credited to a participant's account
nor any rights with regard to the exercise of an option or to receive shares of
Common Stock under the Plan may be assigned, transferred, pledged or otherwise
disposed of in any way (other than by will, the laws of descent and distribution
or as provided in Section 15) by the participant. Any such attempt at
assignment, transfer, pledge or other disposition will be without effect, except
that the Company may treat such act as an election to withdraw from an Offering
Period in accordance with Section 10.
17.Use of Funds. The Company may use all contributions received or held by it
under the Plan for any corporate purpose, and the Company will not be obligated
to segregate such payroll deductions, unless required by Applicable Laws. Until
shares of Common Stock are issued, participants will only have the rights of an
unsecured creditor with respect to such shares.
18.Reports. Individual accounts will be maintained for each participant in the
Plan. Statements of account will be given to participating Eligible Employees at
least annually, which statements will set forth the amounts of contributions,
the Purchase Price, the number of shares of Common Stock purchased and the
remaining cash balance, if any.
19.
Adjustments, Dissolution, Liquidation, Merger or Change in Control.

(a)Adjustments. In the event that any dividend or other distribution (whether in
the form of cash, Common Stock, other securities, or other property),
recapitalization, stock split, reverse stock split, reorganization, merger,
consolidation, split-up, spin-off, combination, repurchase, or exchange of
Common Stock or other securities of the Company, or other change in the
corporate structure of the Company affecting the Common Stock occurs, the
Administrator, in order to prevent dilution or enlargement of the benefits or
potential benefits intended to be made available under the Plan, shall, in such
manner as it may deem equitable, adjust the number and class of Common Stock
which may be delivered under the Plan, the Purchase Price per share and the
number of shares of Common Stock covered by each option under the Plan which has
not yet been exercised, and the numerical limits of Section 7.
(b)Dissolution or Liquidation. In the event of the proposed dissolution or
liquidation of the Company, any Offering Period then in progress will be
shortened by setting a new Exercise Date (the “New Exercise Date”), and will
terminate immediately prior to the consummation of such proposed dissolution or
liquidation, unless provided otherwise by the Administrator. The New Exercise
Date will be before the date of the Company's proposed dissolution or
liquidation. The Administrator will notify each participant in writing, at least
ten (10) business days prior to the New Exercise Date, that the Exercise Date
for the participant's option has been changed to the New Exercise Date and that
the participant's option will be exercised automatically on the New Exercise
Date, unless prior to such date the participant has withdrawn from the Offering
Period as provided in Section 10.
(c)Merger or Change in Control. In the event of a merger or Change in Control,
each outstanding option will be assumed or an equivalent option substituted by
the successor corporation or a Parent or Subsidiary of the successor
corporation. In the event that the successor corporation refuses to




--------------------------------------------------------------------------------




assume or substitute for the option, the Offering Period with respect to which
such option relates will be shortened by setting a new Exercise Date (the “New
Exercise Date”) and will end on the New Exercise Date. The New Exercise Date
will occur before the date of the Company's proposed merger or Change in
Control. The Administrator will notify each participant in writing prior to the
New Exercise Date, that the Exercise Date for the participant's option has been
changed to the New Exercise Date and that the participant's option will be
exercised automatically on the New Exercise Date, unless prior to such date the
participant has withdrawn from the Offering Period as provided in Section 10.
20.Amendment or Termination.
(a)The Administrator, in its sole discretion, may amend, suspend, or terminate
the Plan, or any part thereof, at any time and for any reason. If the Plan is
terminated, the Administrator, in its discretion, may elect to terminate all
outstanding Offering Periods either immediately or upon completion of the
purchase of shares of Common Stock on the next Exercise Date (which may be
sooner than originally scheduled, if determined by the Administrator in its
discretion), or may elect to permit Offering Periods to expire in accordance
with their terms (and subject to any adjustment pursuant to Section 19). If the
Offering Periods are terminated prior to expiration, all amounts then credited
to participants' accounts which have not been used to purchase shares of Common
Stock will be returned to the participants (without interest thereon, except as
otherwise required under Applicable Laws) as soon as administratively
practicable.
(b)Without stockholder consent and without limiting Section 20(a), the
Administrator will be entitled to change the Offering Periods, limit the
frequency and/or number of changes in the amount withheld during an Offering
Period, establish the exchange ratio applicable to amounts withheld in a
currency other than U.S. dollars, permit payroll deductions or contributions in
excess of the amount designated by a participant in order to adjust for delays
or mistakes in the Company's processing of properly completed withholding
elections, establish reasonable waiting and adjustment periods and/or accounting
and crediting procedures to ensure that amounts applied toward the purchase of
Common Stock for each participant properly correspond with amounts withheld from
the participant's Compensation, and establish such other limitations or
procedures as the Administrator determines in its sole discretion advisable
which are consistent with the Plan.
(c)In the event the Administrator determines that the ongoing operation of the
Plan may result in unfavorable financial accounting consequences, the
Administrator may, in its discretion and, to the extent necessary or desirable,
modify, amend or terminate the Plan to reduce or eliminate such accounting
consequence including, but not limited to:
(i)amending the Plan to conform with the safe harbor definition under Statement
of Financial Accounting Standards 123(R), including with respect to an Offering
Period underway at the time;
(ii)altering the Purchase Price for any Offering Period including an Offering
Period underway at the time of the change in Purchase Price;
(iii)shortening any Offering Period so that Offering Period ends on a new
Exercise Date, including an Offering Period underway at the time of the Board
action;
(iv)reducing the maximum percentage of Compensation a participant may elect to
set aside as payroll deductions; and
(v)reducing the maximum number of Shares a participant may purchase during any
Offering Period or Purchase Period.
Such modifications or amendments will not require stockholder approval or the
consent of any Plan participants.
21.Notices. All notices or other communications by a participant to the Company
under or in connection with the Plan will be deemed to have been duly given when
received in the form and manner specified by the Company at the location, or by
the person, designated by the Company for the receipt thereof.




--------------------------------------------------------------------------------




22.Conditions Upon Issuance of Shares. Shares of Common Stock will not be issued
with respect to an option unless the exercise of such option and the issuance
and delivery of such shares pursuant thereto will comply with all applicable
provisions of law, domestic or foreign, including, without limitation, the
Securities Act of 1933, as amended, the Exchange Act, the rules and regulations
promulgated thereunder, and the requirements of any stock exchange upon which
the shares may then be listed, and will be further subject to the approval of
counsel for the Company with respect to such compliance.
As a condition to the exercise of an option, the Company may require the person
exercising such option to represent and warrant at the time of any such exercise
that the shares are being purchased only for investment and without any present
intention to sell or distribute such shares if, in the opinion of counsel for
the Company, such a representation is required by any of the aforementioned
applicable provisions of law.
23.Term of Plan. The Plan will become effective upon the earlier to occur of its
adoption by the Board or its approval by the stockholders of the Company. It
will continue in effect for a term of ten (10) years, unless sooner terminated
under Section 20.
24.Stockholder Approval. The Plan will be subject to approval by the
stockholders of the Company within twelve (12) months after the date the Plan is
adopted by the Board. Such stockholder approval will be obtained in the manner
and to the degree required under Applicable Laws.
25.Automatic Transfer to Low Price Offering Period. To the extent permitted by
Applicable Laws, if the Fair Market Value of the Common Stock on any Exercise
Date in an Offering Period is lower than the Fair Market Value of the Common
Stock on the Offering Date of such Offering Period, then all participants in
such Offering Period will be automatically withdrawn from such Offering Period
immediately after the exercise of their option on such Exercise Date and
automatically re-enrolled in the immediately following Offering Period.
26.Severability. If any particular provision of this Plan is found to be invalid
or unenforceable, such provision shall not affect the other provisions of the
Plan, but the Plan shall be construed in all respects as if such invalid
provision had been omitted.
27.Section 409A. The Code Section 423(b) Component is exempt from the
application of Section 409A of the Code. The Non-423(b) Component is intended to
be exempt from Section 409A of the Code under the short-term deferral exception
and any ambiguities shall be construed and interpreted in accordance with such
intent. In the case of a participant who would otherwise be subject to Section
409A of the Code, to the extent an option to purchase Common Stock or the
payment, settlement or deferral thereof is subject to Section 409A of the Code,
the option to purchase Common Stock shall be granted, paid, exercised, settled
or deferred in a manner that will comply with Section 409A of the Code,
including the final regulations and other guidance issued with respect thereto,
except as otherwise determined by the Administrator. Notwithstanding the
foregoing, the Company shall have no liability to a participant or any other
party if the option to purchase Common Stock under the Plan that is intended to
be exempt from or compliant with Section 409A of the Code is not so exempt or
compliant or for any action taken by the Administrator with respect thereto.
28.Governing Law. The provisions of the Plan shall be governed by and construed
in accordance with the laws of the State of Delaware, without regard to its
conflict of law rules.






